DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom et al. (US PGPUB 2015/0143355; hereinafter “Tingstrom”) in view of Elkabany (US PGPUB 2017/0337052; hereinafter “Elkabany”) in view of Wood et al. (US PGPUB 2017/0161026; hereinafter “Wood”).
Claim 1: (Currently Amended)
Tingstrom teaches a computer-implemented method for migrating a service from using a first version of an application programming interface to using a second version of the application programming interface, the method comprising:
determining a difference between specifications of the first and second versions of the application programming interface ([0004] “The web service is referred to as a ‘web’ service since it typically provides an application programming interface (API) that may be invoked.” [0093] “Comparison UI 378 may provide a user with a mechanism to 
analyzing historical usage of the first version of the application programming interface by the service with respect to the difference to determine if the service meets the specification of the second version of the application programming interface ([0015] “the WIRE system described herein may provide a visual dependency graph to show how web services depend on each other and also provide helpful data, such as usage statistics, potential violations and domain information, to assist the administrator in determining the impact of deploying the new, executable version of a currently deployed and operational web service.”).

With further regard to Claim 1, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. API specification 202 can describe routes (e.g., API endpoints) whereby a user can set or get data.”);
wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past 
wherein determining if the service meets the specification of the second version of the application programming interface comprises determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the application programming interface ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be labeled as an error. This can occur if the new API specification 302 has stricter validation parameters, returns different data, etc. Certain differences can generate warnings.” [0122] “In some embodiments, specification and compatibility analyzer 312 can test each intermediate representation 305 and keep track of which tests fail and succeed. Testing can include sending the intermediate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 1, Tingstrom in view of Elkabany does not teach the following, however, Wood teaches:
in response to determining the service meets the specification of a second version of the application programming interface difference, migrating the service from using the first version of the application programming interface to using the second version of the application programming interface ([0030] “the development environment deployment manager 130… may determine which version of a particular API a request is intended for, and may utilize that version of the API to process the request. In one embodiment, the development environment deployment manager 130 does so by examining the response object a call to an API is expecting … In one embodiment, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany with the explicit step of migrating as taught by Wood since “there is a need for an improved method and system for deploying development environment” (Wood [0006]).

Claim 3:	
Tingstrom in view of Elkabany and Wood teaches the method of claim 1 and Wood further teaches wherein migrating the service from using the first version of the application programming interface to using the second version of the application programming interface comprises:
identifying a call from the service to the first version of the application programming interface ([0048] “instructions may include calls to one or more application programming interfaces of the virtual machine hosts executing on the servers”); and
redirecting the identified call to the second version of the application programming interface ([0030] “Based on the evaluation of that response object, the development environment deployment manager 130 uses an appropriate version of an API that corresponds to that response object. For example, if the response object expects three variables having particular names, the development environment deployment manager 130 may select an API version that provides such a response object. In one embodiment, the development environment deployment manager 130 

Claim 6:	
Tingstrom in view of Elkabany and Wood teaches the method of claim 1 and Elkabany further teaches wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises:
obtaining first and second specifications for the first and second versions of the application programming interface, respectively, the first and second specifications each adhering to a standardized framework ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API,” see also Fig. 3.); and
comparing the obtained specifications to identify a difference between the first and second specifications ([0117] “API analysis engine can engage API specification and compatibility analyzer 312. API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors.”).

Claim 8:	

in response to determining the service does not meet the specification of the second version of the application programming interface difference, preventing migration of the service from the first version of the application programming interface to the second version of the application programming interface ([0030] “if the response object expects three variables having particular names, the development environment deployment manager 130 may select an API version that provides such a response object.” [0032] “if three variables are included in a request to an API, a first version of the API may be used, whereas if four variables are included in a request to an API, a second version of the API may be used.”).

Claim 10: (Currently Amended)
Tingstrom teaches a computer program product, comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform, when run on a computer network, a method for migrating a service from using a first version of an application programming interface, to using a second version of the application programming interface, comprising the steps of ([0024] “a non-transitory computer-readable data storage medium has instructions stored thereon that, when executed, configure a computing device to:”):
determining a difference between specifications of the first and second versions of the application programming interface ([0004] “The web service is referred to as a 
analyzing historical usage of the first version of the application programming interface by the service with respect to the difference to determine if the service meets the specification of the second version of the application programming interface ([0015] “the WIRE system described herein may provide a visual dependency graph to show how web services depend on each other and also provide helpful data, such as usage statistics, potential violations and domain information, to assist the administrator in determining the impact of deploying the new, executable version of a currently deployed and operational web service.”).

With further regard to Claim 10, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. API specification 202 can describe routes (e.g., API endpoints) whereby a user can set or get data.”);
wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API.” [0120] “There are some modifications to an API that are backwards incompatible, i.e., programs designed for the previous API version might break when attempting to connect to the newer version of the API. An example of a backwards incompatible change includes: removing a field from a user defined data type … Another example of a backwards incompatible change includes changing the type of a field”); and
wherein determining if the service meets the specification of the second version of the application programming interface comprises determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the application programming interface ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be labeled as an error. This can occur if the new API specification 302 has stricter validation parameters, returns different data, etc. Certain differences can generate warnings.” [0122] “In some embodiments, specification and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 10, Tingstrom in view of Elkabany does not teach the following, however, Wood teaches:
in response to determining the service meets the specification of a second version of the application programming interface difference, migrating the service from the first version of the application programming interface to the second version of the application programming interface ([0030] “the development environment deployment manager 130… may determine which version of a particular API a request is intended for, and may utilize that version of the API to process the request. In one embodiment, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Tingstrom in view of Elkabany with the explicit step of migrating as taught by Wood since “there is a need for an improved method and system for deploying development environment” (Wood [0006]).

Claim 12: (Currently Amended)
Tingstrom teaches a system for migrating a service from using a first version of an application programming interface, to using a second version of the application programming interface, the system comprising:
a computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium being executable by the processor to cause the computer system to ([0166] “the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit. … Data storage media may be any available media that can be accessed by one or more computers or one or more processors”):

analyze historical usage of the first version of the application programming interface by the service with respect to the difference to determine if the service meets the specification of the second version of the application programming interface ([0015] “the WIRE system described herein may provide a visual dependency graph to show how web services depend on each other and also provide helpful data, such as usage statistics, potential violations and domain information, to assist the administrator in determining the impact of deploying the new, executable version of a currently deployed and operational web service.”).

With further regard to Claim 12, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. API specification 202 can describe routes (e.g., API endpoints) whereby a user can set or get data.”);
wherein identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API.” [0120] “There are some modifications to an API that are backwards incompatible, i.e., programs designed for the previous API version might break when attempting to connect to the newer version of the API. An example of a backwards incompatible change includes: removing a field from a user defined data type … Another example of a backwards incompatible change includes changing the type of a field”); and
wherein determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the application programming interface ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be labeled as an error. This can occur if the new API specification 302 has stricter validation parameters, returns different data, etc. Certain differences can generate warnings.” [0122] “In some embodiments, specification and compatibility analyzer 312 can test each intermediate representation 305 and keep track of which tests fail and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 12, Tingstrom in view of Elkabany does not teach the following, however, Wood teaches:
in response to the determining the service meets the specification of a second version of the application programming interface difference, migrate the service from the first version of the application programming interface to the second version of the application programming interface  ([0030] “the development environment deployment manager 130… may determine which version of a particular API a request is intended for, and may utilize that version of the API to process the request. In one embodiment, the development environment deployment manager 130 does so by examining the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany with the explicit step of migrating as taught by Wood since “there is a need for an improved method and system for deploying development environment” (Wood [0006]).

Claim 14:	
Tingstrom in view of Elkabany and Wood teaches the system of claim 12 and Wood further teaches wherein migrating the service from using the first version of the application programming interface to using the second version of the application programming interface comprises:
identifying a call from the service to the first version of the application programming interface  ([0048] “instructions may include calls to one or more application programming interfaces of the virtual machine hosts executing on the servers”); and
redirecting the identified call to the second version of the application programming interface ([0030] “Based on the evaluation of that response object, the development environment deployment manager 130 uses an appropriate version of an API that corresponds to that response object. For example, if the response object expects three variables having particular names, the development environment 

Claim 17:	
Tingstrom in view of Elkabany and Wood teaches the system of claim 12 and Elkabany further teaches wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises:
obtaining first and second specifications for the first and second versions of the application programming interface, respectively, the first and second specifications each adhering to a standardized framework ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API,” see also Fig. 3.); and
comparing the obtained specifications to identify a difference between the first and second specifications ([0117] “API analysis engine can engage API specification and compatibility analyzer 312. API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors.”).


Tingstrom in view of Elkabany and Wood teaches the system of claim 12 and Wood further teaches further comprising: in response to determining the service does not meet the specification of the second version of the application programming interface difference, preventing migration of the service from the first version of the application programming interface to the second version of the application programming interface ([0030] “if the response object expects three variables having particular names, the development environment deployment manager 130 may select an API version that provides such a response object.” [0032] “if three variables are included in a request to an API, a first version of the API may be used, whereas if four variables are included in a request to an API, a second version of the API may be used.”).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany and Wood as applied to Claims 1 and 12 above, and further in view of Bahl et al. (US PGPUB 2021/0019194; hereinafter “Bahl”).
Claim 4:
Tingstrom in view of Elkabany and Wood teaches all the limitations of claim 1 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Bahl teaches:
obtaining historical usage of the first version of the application programming interface by the service from a service mesh configured to handle communications between the service and the application programming interface ([0078] “the request metering module 416 can invoke the logging or monitoring APIs of the CSPs (e.g., AWS 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Wood with the service mesh logging as taught by Bahl in order to “take full advantage of true multi-cloud computing” (Bahl [0002]).

Claim 15:
Tingstrom in view of Elkabany and Wood teaches all the limitations of claim 12 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Bahl teaches:
obtaining historical usage of the first version of the application programming interface by the service from a service mesh configured to handle communications between the service and the application programming interface ([0078] “the request metering module 416 can invoke the logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.) to obtain the request metrics.” [0104] “the multi-cloud service mesh orchestration platform can invoke … logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany and Wood as applied to Claims 1 and 12 above, and further in view of Sinha (US PGPUB 2020/0366759; hereinafter “Sinha”).
Claim 5:	
Tingstrom in view of Elkabany and Wood teaches the method of claim 1 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Sinha teaches wherein analyzing historical usage of the first version of the application programming interface by the service comprises analyzing at least one of:
historical requests from the service to the first version of the application programming interface; historical responses from the first version of the application programming interface to the service; payload access patterns for the historical requests from the service; and payload access patterns for the historical responses to the service ([0128] “The method 650 can include identifying second metrics of API requests (step 656). In some embodiments, the API requests can correspond to communications between the microservices 575 of one or more services 275 in one or more servers 106 … he second metrics can include any information relating to one or more network connections or network devices involved in the API requests (e.g., one or more servers 106 or one or more communications lines linking the servers 106), including information relating to network latency, bandwidth utilization, bandwidth availability, network congestion, response times of one or more servers 106, application 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Wood with the historical usage logging as taught by Sinha in order “to provide for administering, managing and configuring of services to improve operational performance of such services” (Sinha [0086]).

Claim 16:	
Tingstrom in view of Elkabany and Wood teaches the system of claim 12 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Sinha teaches wherein analyzing historical usage of the first version of the application programming interface by the service comprises analyzing at least one of:
historical requests from the service to the first version of the application programming interface; historical responses from the first version of the application programming interface to the service; payload access patterns for the historical requests from the service; and payload access patterns for the historical responses to the service ([0128] “The method 650 can include identifying second metrics of API requests (step 656). In some embodiments, the API requests can correspond to communications between the microservices 575 of one or more services 275 in one or more servers 106 … he second metrics can include any information relating to one or more network connections or network devices involved in the API requests (e.g., one or more servers 106 or one or more communications lines linking the servers 106), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Wood with the historical usage logging as taught by Sinha in order “to provide for administering, managing and configuring of services to improve operational performance of such services” (Sinha [0086]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany and Wood as applied to Claims 6 and 17 above, and further in view of Lester et al. (US Patent 10,747,505; hereinafter “Lester”).
Claim 7:	
Tingstrom in view of Elkabany and Wood teaches the method of claim 6 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Lester teaches wherein the standardized framework comprises one of:
Swagger, RAML, APIBlueprint, and Summation (Col. 6 Ln. 39: “The API specification can be described using an API language/format, such as, for example, Web Application Description Language (WADL), Web Services Description Language (WSDL), or Swagger 2.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 18:	
Tingstrom in view of Elkabany and Wood teaches the system of claim 17 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Lester teaches wherein the standardized framework comprises one of:
Swagger, RAML, APIBlueprint, and Summation (Col. 6 Ln. 39: “The API specification can be described using an API language/format, such as, for example, Web Application Description Language (WADL), Web Services Description Language (WSDL), or Swagger 2.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Wood with the framework format as taught by Lester since the use of well-known API language formats improves system integration and simplifies development costs.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany and Wood as applied to Claims 1 and 12 above, and further in view of Lander et al. (US PGPUB 2019/0155597; hereinafter “Lander”).
Claim 9:	

monitoring usage of the second version of the application programming interface by the service to detect occurrence of problems; in response to detecting the occurrence of problems, reverting the service back to using the first version of the application programming interface ([0232] “DevOps APIs provide service level configuration, monitoring, etc., for use by system administrators or by DevOps tooling.” [0294] “Embodiments further provide the ability to roll back to a pre-upgrade state if an upgrade/change fails.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Wood with the update reversion as taught by Lander such that “performing the changes/upgrades does not cause any loss of data and does not incur any down time” (Lander [0207]).

Claim 20:	
Tingstrom in view of Elkabany and Wood teaches the system of claim 12 as described above. Tingstrom in view of Elkabany and Wood does not teach the following, however, Lander teaches
monitoring usage of the second version of the application programming interface by the service to detect occurrence of problems; in response to detecting the occurrence of problems, reverting the service back to using the first version of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Wood with the update reversion as taught by Lander such that “performing the changes/upgrades does not cause any loss of data and does not incur any down time” (Lander [0207]).

Response to Arguments
Applicant's arguments, see Pages 8-12 of the Remarks filed May 4, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-10, 12 and 14-20 have been fully considered but they are not persuasive. 
The Applicant first argues, Page 9 Paragraph 2 of the Remarks, that “Applicant’s amended claim 1 does not require determining an appropriate version of an API.” The Office notes that although Wood discloses determining an appropriate version of an API, the Applicant’s current claim language does not explicitly preclude an API version determination step from occurring. As such the Office maintains that the inclusion of the API version determination step in Wood does not preclude the teachings of Wood from being used in the 35 USC 103 rejection of Applicant’s amended Claim 1.
With respect to the Applicant’s further argument regarding the amended language of Claim 1, Page 9 Paragraph 3 of the Remarks, this argument has been fully considered but is moot in view of the new grounds of rejection. 
With respect to the Applicant’s further arguments, Pages 10-11 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194